 1   ANTHONY J. DECRISTOFORO, SBN 166171
     Anthony.DeCristofoo@ogletreedeakins.com
 2   DANIEL E. RICHARDSON, SBN 289327
     Daniel.Richardson@ogletree.com
 3   OGLETREE, DEAKINS, NASH, SMOAK &
     STEWART, P.C.
 4   500 Capitol Mall, Suite 2500
     Sacramento, CA 95814
 5   Telephone:    916.840.3150
     Facsimile:    916.840.3159
 6
     BONNIE L. MARTIN, Admitted Pro Hac Vice
 7   Bonnie.Martin@ogletreedeakins.com
     OGLETREE, DEAKINS, NASH, SMOAK
 8   & STEWART, P.C.
     111 Monument Circle, Suite 4600
 9   Indianapolis, IN 46204
     Telephone:     317.916.2118
10   Facsimile:     317.916.9076
11   Attorneys for Defendant
     STUDENT ASSISTANCE CORPORATION
12
     AMY L. BENNECOFF (275805)
13
     teamkimmel@creditlaw.com
14   KIMMEL & SILVERMAN, P.C.
     30 East Butler Pike
15   Ambler, PA 19002
     Telephone: 215-540-8888
16   Facsimile: 215-540-8817
17
     Attorney for Plaintiff Carole Furtado
18
                                   UNITED STATES DISTRICT COURT
19
                                  EASTERN DISTRICT OF CALIFORNIA
20
     CAROLE FURTADO,                                 Case No. 2:19-CV-00080-MCE-AC
21
                    Plaintiffs,                      STIPULATION TO DISMISS
22
            vs.                                      Complaint Filed: January 11, 2019
23                                                   Judge            Hon. Morrison C. England
     STUDENT ASSISTANCE CORPORATION
24
                    Defendants.
25

26
27

28


                                        STIPULATION TO DISMISSAL
 1          Plaintiff Carole Furtado (“Plaintiff”) and Defendant Student Assistance Corporation
 2   (“Defendant”) (collectively “the Parties”) by and through their respective counsel of record, hereby
 3   enter in the following stipulation:
 4          Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, this action is hereby
 5   dismissed with prejudice in its entirety. The parties shall each bear their respective costs and
 6   attorneys’ fees.
 7          IT IS SO STIPULATED.
 8   Dated: February 6, 2020                                Kimmel & Silverman, P.C.
 9
                                                  By:     /s/ Amy L. Bennecoff
10                                                      Amy L. Bennecoff Ginsburg
                                                        Attorneys for Plaintiff
11
     Dated: February 6, 2020                          OGLETREE, DEAKINS, NASH,
12                                                SMOAK & STEWART, P.C.
13
                                                  By:     /s/ Bonnie L. Martin
14                                                      Anthony J. DeCristoforo
                                                        Bonnie L. Martin
15                                                      Daniel E. Richardson
                                                        Attorneys for Defendant
16

17
                                               ATTESTATION
18          Concurrence in the filing of this document has been obtained from each of the individuals
19   whose electronic signature is attributed above.
20   DATED: February 6, 2020                            OGLETREE, DEAKINS, NASH, SMOAK &
21                                                      STEWART, P.C.

22                                                      By: /s/ Daniel E. Richardson______
                                                            Anthony J. DeCristoforo
23                                                          Bonnie L. Martin
                                                            Daniel E. Richardson
24
                                                             Attorneys for Defendant
25                                                           STUDENT ASSISTANCE
                                                             CORPORATION
26
27

28

                                                        2                   Case No.: 2:19-cv-00080-MCE-AC
                                           STIPULATION TO DISMISSAL
 1                                                 ORDER
 2          In accordance with the foregoing stipulation of the parties, and good cause appearing, this
 3   action is hereby dismissed with prejudice, each side to bear its own costs and attorneys’ fees. The
 4   matter having now been concluded in its entirety, the Clerk of the Court is directed to close the file.
 5          IT IS SO ORDERED.
 6   Dated: February 11, 2020
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                        3                    Case No.: 2:19-cv-00080-MCE-AC
                                         STIPULATION TO DISMISSAL
 1

 2
                        41696621.1
 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


     PROOF OF SERVICE
